Citation Nr: 1627065	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-18 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

The evaluation of fibromyalgia, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.  The Veteran had additional service in the Marine Corps Reserves.  The Veteran was awarded the Kuwait Liberation Medal, and the Southwest Asia Service Medal with 3 Bronze Service Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Kentucky.

The Board acknowledges that the issue of entitlement to service connection for sleep apnea has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2015).  Specifically, the evaluation is dependent on whether the Veteran's fibromyalgia symptoms are refractory to therapy.  Although the January 2013 VA fibromyalgia examination report noted that fibromyalgia symptoms are not refractory to treatment, the examiner provided no rationale for the opinion.  Accordingly, an addendum opinion is needed.

Additionally, in the January 2013 examination, the Veteran indicated he was recently diagnosed with possible fibromyalgia.  Other records indicate the Veteran was being treated privately for his sore muscles and joints since 2000.  While some private treatment records are associated with the record, there does not appear to be records relating to the diagnosis or treatment in any significant manner.  On remand, records development should be performed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, treatment records since October 2004 related to symptoms now attributed to his fibromyalgia.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2.  After the above has been accomplished to the extent possible, refer the claims file to the examiner who conducted the January 2013 VA fibromyalgia examination, if available, to provide the following opinion: 

Is it at least as likely as not (50 percent probability or greater) that fibromyalgia symptoms are refractory to therapy?

A complete rationale for all opinions expressed should be provided.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

3.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




